Citation Nr: 1025192	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
fracture of the right scaphoid.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right radial head, status post arthrotomy, 
synovectomy and exostectomy, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1998.  

This appeal arises from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a November 2009 statement, the Veteran raised the matter of 
the appropriate evaluation for the fracture of his left middle 
finger.  This has not been addressed by the RO and the Board does 
not have jurisdiction over it.  Accordingly, the matter is 
referred to the RO for adjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

As to the issues on appeal, the Veteran's contentions raise the 
question of whether there is a neurologic component to his 
disability.  To investigate that for purposes of appropriately 
evaluating his service connected impairment, he should be 
provided a VA examination as set out below.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all medical 
care providers who have treated him for 
his residuals of fractures of the right 
radius and scaphoid, since he last 
response in that regard in 2006.  VA 
should attempt to obtain any record 
identified by the Veteran.  

2.	Arrange for the Veteran to have a VA 
neurological examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should identify 
any disorders of the nerves of the right 
arm, describing the nerve affected and 
indicating whether the symptoms would be 
considered evidence of neuritis or 
neuralgia.  For each disorder diagnosed, 
the examiner is asked to indicate whether 
it is at least as likely as not (50 
percent probability), proximately due to 
or the result of/or aggravated by, the 
fractures of the right scaphoid or radial 
head in service?  

3.	Thereafter, the RO should review the 
evidence, conduct any additional 
development as may become indicated should 
further records be obtained as a result of 
the action taken in paragraph numbered 1, 
including conducting an orthopedic 
examination of the Veteran, and re-
adjudicate the claims.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative, and they should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


